Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. A jury might find that plaintiff’s decedent did not exercise due care or find for the defendant on other grounds, including that the accident did not happen as plaintiff contends, but we cannot say that plaintiff’s intestate was guilty of contributory negligence as matter of law, so as to justify granting the motion to dismiss at the conclusion of the plaintiff’s ease. Present — Peek, P. J., Dore, Callahan, Breitel and Bergan, JJ.